United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        May 31, 2005

                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                 _____________________                                    Clerk
                                      No. 04-50850
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
VICTOR HUGO MARTINEZ
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                      Western District of Texas, Waco
                           ---------------------
Before KING,          Chief      Judge,      and    DeMOSS,       and    CLEMENT,        Circuit
Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to the Western District of Texas, Waco Division

for resentencing is GRANTED.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s supplemental

brief 14 days from the denial of Appellee’s motion to vacate and

remand is DENIED AS MOOT.